508 So.2d 262 (1987)
Willie SHARPE, Jr., and Darnette Sharpe
v.
CROOK REALTY COMPANY and Robert L. Crook.
85-1571.
Supreme Court of Alabama.
May 29, 1987.
Bill Thomason, Bessemer, for appellants.
William J. Sullivan, Jr. and Turner B. Williams of Sadler, Sullivan, Sharp & Stutts, Birmingham, for appellees.
HOUSTON, Justice.
Plaintiffs, Willie Sharpe, Jr., and Darnette Sharpe, appeal from a summary judgment granted in favor of the defendants, Crook Realty Company and Robert L. Crook, in this action to recover damages, for fraud and breach of contract.
Summary judgment on the fraud count is affirmed on the authority of Torres v. State Farm Fire & Cas. Co., 438 So.2d 757 (Ala.1983). Summary judgment on the breach of contract count is affirmed on the authority of Sexton v. Liberty Nat'l Life Ins. Co., 405 So.2d 18 (Ala.1981) (merger doctrine).
AFFIRMED.
MADDOX, ALMON, BEATTY and STEAGALL, JJ., concur.